MARATHON OIL CORPORATION
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
(Amended and Restated as of January 1, 2002)

Second Amendment
Effective November 1, 2006

WHEREAS, effective January 1, 2002, Marathon Oil Corporation (the “Corporation”)
adopted an amended and restated version of the Marathon Oil Corporation Deferred
Compensation Plan for Non-Employee Directors (the “Plan”); and

WHEREAS, on October 24, 2006, the Compensation Committee of the Board of
Directors authorized, and directed the Chair of the Compensation Committee to
approve, an amendment to the Plan, effective as of November 1, 2006, to
(i) revise the default rule for participants who do not submit valid deferral
elections, (ii) provide that all distributions must commence no later than
February 1 of the calendar year that contains the tenth anniversary of the
director’s departure from the Board., and (iii) extend the Plan’s temporary
distribution provisions.

WHEREAS, Mr. Douglas C. Yearley currently serves as the Chair of the
Compensation Committee.

NOW, THEREFORE, Marathon Oil Corporation, having established the Plan and having
reserved the right to amend the Plan in Section 12 thereof, does hereby amend
the Plan, effective as of November 1, 2006, in accordance with actions taken by
the Compensation Committee on October 24, 2006, as follows:

1. The definition of Optional Distribution Forms in Section 2 of the Plan is
hereby amended to read as follows:



      “(z) Optional Distribution Forms means the following:  



  (i)   a single payment on February 1 of a year following the year of
Termination as specified in advance by the Participant, but no later than
February 1 of the calendar year containing the tenth anniversary of the
Participant’s Termination;  



  (ii)   five annual installment payments commencing on the first day of the
calendar month following the expiration of 45 days after the effective time of
the Termination, with payments in all subsequent years to be made on February 1;
and  



  (iii)   five annual installment payments commencing on February 1 of a year
following the year of Termination as specified in advance by the Participant,
but no later than February 1 of the calendar year containing the tenth
anniversary of the Participant’s Termination, with payments in all subsequent
years to be made on February 1.”  

2. Section 5 of the Plan is hereby replaced with the following:

“For any Participant who does not submit a valid Deferral Election Form to the
Committee or its designee by the Election Date for a Deferral Year, the
Participant’s deferral election then in effect shall remain effective for the
upcoming Deferral Year. Any Participant who does not submit a valid Deferral
Election Form by the Election Date and does not have a deferral election then in
effect may not defer any part of his or her Retainer Fee for the Deferral Year.”

3. Paragraph (b) of Section 8 of the Plan is hereby replaced with the following:



      “(b) Upon his or her Termination, a Participant’s Deferred Cash Account
and Deferred Stock Account shall be paid as follows:  



  (i)   His or her Non-Grandfathered Deferred Stock Sub-Account shall be paid in
a single payment on the first day of the calendar month following the expiration
of 45 days after the effective time of the Termination unless the Participant
elects at least twelve months prior to the Termination to have such payment made
on February 1 of a later year designated by the Participant, but no later than
February 1 of the calendar year containing the tenth anniversary of the
Participant’s Termination.  



  (ii)   His or her Grandfathered Deferred Stock Sub-Account shall be paid in a
single payment on the first day of the calendar month following the expiration
of 45 days after the effective time of the Termination unless the Participant
elects at least twelve months prior to the Termination to have such payment made
on February 1 of a later year designated by the Participant, but no later than
February 1 of the calendar year containing the tenth anniversary of the
Participant’s Termination.  



  (iii)   His or her Non-Grandfathered Deferred Cash Sub-Account shall be paid
in a single payment on the first day of the calendar month following the
expiration of 45 days after the effective time of the Termination unless the
Participant elects at least twelve months prior to the Termination to have such
payment made in one of the Optional Distribution Forms.  



  (iv)   His or her Grandfathered Deferred Cash Sub-Account shall be paid in a
single payment on the first day of the calendar month following the expiration
of 45 days after the effective time of the Termination unless the Participant
elects at least twelve months prior to the Termination to have such payment made
in one of the Optional Distribution Forms.  

EXECUTED this _24th     day of October 2006.

MARATHON OIL CORPORATION

     
By:
  /s/ Douglas C. Yearley
 
   
 
  Douglas C. Yearley
Chair of Compensation Committee
 
   

